  Case: 2:18-cr-00186-JLG Doc #: 43 Filed: 02/12/21 Page: 1 of 7 PAGEID #: 194



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

United States of America

        v.                                    Case No. 2:18-cr-186

Rodrigo Rodriguez-Rodriguez

                               OPINION AND ORDER
        Defendant was convicted on one count of conspiracy to possess
with the intent to distribute one kilogram or more of heroin in
violation of 21 U.S.C. §846, and one count of being an illegal
alien    in    possession   of     a   firearm     in   violation      of   18   U.S.C.
§922(g)(5)(A).       Defendant was sentenced to a term of incarceration
of 120 months on Counts 1 and 2 of the indictment, to be followed
by a 5-year term of supervised release on Count 1 and a 3-year term
of supervised release on Count 2.
        Defendant was also before this court on a probation violation
petition filed under Case No. 2:18-cr-257.                   In 2017, defendant was
convicted in the United States District Court for the Southern
District of California for being a removed alien found in the
United States, and a 5-year term of probation was imposed.                        After
charges were filed against defendant in this court, jurisdiction
over defendant’s probation was transferred here.                    The defendant’s
probation was revoked, and a 21-month term of incarceration was
imposed, 12 months to run consecutive to the sentence imposed in
Case No. 2:18-cr-186, and 9 months to run concurrently with that
sentence, basically resulting in a total sentence of 132 months.
Defendant’s      anticipated       release    date      is    August    18,      2027.
Defendant, an illegal alien, is not eligible for half-way house
placement or home confinement.
        On    July   29,   2020,       defendant    submitted      a    request      for
     Case: 2:18-cr-00186-JLG Doc #: 43 Filed: 02/12/21 Page: 2 of 7 PAGEID #: 195



compassionate release to the warden.                   Doc. 35-2, p. 4.         Defendant
alleged that due to an abdominal gunshot wound he sustained in
2016,     which    required    him    to     take       fiber    laxatives      and    pain
medication for constipation, he was at risk of serious illness due
to COVID-19.       On September 23, 2020, the warden denied defendant’s
request, noting that there was an ICE detainer in place due to
defendant’s deportable alien status, that defendant’s pattern score
meant he is at a medium recidivism risk level, and that he was
classified as requiring stable chronic care.                      Doc. 35-2, pp. 2-3.
        On   October     21,    2020,      defendant           filed   a     motion     for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended by the First Step Act of 2018.                   Defendant claimed that he
was at a heightened risk of infection by COVID-19 due to his: 2016
abdominal      wound,     which      causes       him    to     suffer       from    severe
constipation and abdominal pain; dermatophytosis, psoriasis and
similar disorders; and his immuno-compromised state from the use of
immune-weakening        medicines.         On     December      28,    2020,    appointed
counsel filed a supplemental memorandum in support of defendant’s
motion for compassionate release.                 Doc. 38.       On January 19, 2021,
the government filed a response, conceding that defendant has
exhausted his administrative remedies, but arguing that the motion
should be denied.        Doc. 40.
I. Standards for Compassionate Release
        Under 18 U.S.C.        §3582(c)(1)(A)(i), the court can reduce a
sentence       under     §3582(c)(1)(A)           if     the     court       finds     that
“extraordinary and compelling reasons warrant such a reduction[.]”
18 U.S.C. §3582(c)(1)(A)(i).            District courts have full discretion
to    define    what   constitutes      an       “extraordinary        and    compelling”


                                             2
  Case: 2:18-cr-00186-JLG Doc #: 43 Filed: 02/12/21 Page: 3 of 7 PAGEID #: 196



reason.      See United States v. Jones, 980 F.3d 1109, 1111 (6th Cir.
Nov. 20, 2020). The court must also consider the factors set forth
in 18 U.S.C. §3553(a) to the extent that they are applicable.
§3582(c)(1)(A). If, after weighing the §3553(a) factors, the court
decides that the motion is well taken, the court “may reduce the
term    of    imprisonment[.]”        §3582(c)(1)(A).           The    grant     of
compassionate release is at the discretion of the court.                  United
States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
II. Defendant’s Reasons for Release
       Defendant, who is 39 years old, contends that his medical
conditions, viewed in the context of the COVID-19 problems at the
North     Lake   Correctional    Institution      where    he     is   confined,
constitute extraordinary and compelling reasons for compassionate
release in his case.     Section 3582(c)(1)(A) “does not constitute a
get-out-of-jail card.”        United States v. Brady, S2 18 Cr. 316
(PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020).                   Rather,
“compassionate release motions amid the COVID-19 pandemic have
required     a   ‘fact-intensive’    inquiry    ...   made   in    the   ‘unique
circumstances’ and ‘context’ of each individual defendant.”                    Id.,
citing United States v. Shakur, No. 82 CR 312 (CSH), 2020 WL
1911224, at *1 (S.D.N.Y. Apr. 20, 2020) and United States v. Hart,
17 Cr. 248 (VSB), 2020 WL 1989299, at *6 (S.D.N.Y. Apr. 27, 2020)).
       Defendant’s medical conditions, reported in a medical record
dated September 29, 2020, include dermatophytosis (an infection
caused by fungus), psoriasis, and abdominal and back pain due to
constipation resulting from a gunshot wound he sustained in 2016.
Doc. 35-3, pp. 4, 10-15. The BOP has classified defendant as being
stable and requiring only chronic care.           Doc. 35-2, pp. 2-3.          The


                                       3
  Case: 2:18-cr-00186-JLG Doc #: 43 Filed: 02/12/21 Page: 4 of 7 PAGEID #: 197



government notes that none of these conditions are included on the
list formulated by the Centers for Disease Control (“CDC”) as
increasing an individual’s risk of severe illness from COVID-19.
See     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html               (last     visited
February 11, 2021).
      Defendant   argues    that    the    medication    he   takes   to   treat
psoriasis could compromise his immune system. However, he concedes
that “the existing data generally suggest that most treatments for
psoriasis ... do not meaningfully alter the risks of contracting
SARS-CoV2 or having a worse course of COVID-19 illness.”               Doc. 38,
p. 160-161.     Even assuming that some risk is presented by this
medication, the CDC has concluded that having a weakened immune
system might increase the risk of severe illness from COVID-19, not
that it definitely will.           https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html
(last visited February 11, 2021).
      Defendant also contends that he is at increased risk because
he is Hispanic. The CDC has noted that some racial minority groups
have been disproportionately affected by COVID-19 due to factors
such as poverty, discrimination, lack of access to health care,
type of employment, housing, and other socio-economic factors. See
https://www.cdc.gov/coronavirus/2019-ncov/community/health-
equity/race-ethnicity.html (last visited February 9, 2021).                There
is no indication that any of these factors applicable to minorities
living in the community would impact the type of health care
defendant would receive in a federal institution or make defendant
any more susceptible to COVID-19 than non-minority inmates.
      Defendant    is   confined     at    the   North    Lake    Correctional

                                       4
  Case: 2:18-cr-00186-JLG Doc #: 43 Filed: 02/12/21 Page: 5 of 7 PAGEID #: 198



Institution in Baldwin, Michigan.                    That institution is operated by
a private corporation, and currently houses 1,579 inmates. The BOP
reports that there have been 2 inmate deaths at that facility and
123 inmates have recovered, but the facility currently has no
inmate cases of COVID-19.                  See https://www.bop.gov/coronavirus
(last visited February 12, 2021). This indicates that the facility
has taken steps to address the COVID-19 problem.                            The BOP is also
working      with   the       CDC   and    the       federal       government’s       COVID-19
Vaccine/Therapeutics Operation to ensure that COVID-19 vaccines are
administered to full time staff and inmates.                         To date, the BOP has
administered          45,577         doses           of      the      vaccine.               See
https://www.bop.gov/coronavirus (last visited February 12, 2021).
       The    court      concludes        that       defendant      has    not    shown     that
extraordinary and compelling reasons exist for his early release.
III. §3553(a) Factors
       The court must also address the applicable §3553(a) factors.
The    offenses     in    this      case    were       serious.           According    to   the
presentence investigation report (“PSR”), defendant participated in
a conspiracy to possess with the intent to distribute a kilogram or
more   of    heroin,      a    dangerous         and      addictive       drug.    Defendant
participated in the conspiracy for a month as a runner distributing
heroin and by maintaining a stash house.                              He did not play a
leadership role and was not aware of the full scope of the
conspiracy, but he likewise was not given a reduction for being a
minor participant. Firearms were found in the house, and defendant
pleaded guilty to being an illegal alien in possession of a
firearm.      The relevant conduct attributed to defendant in the PSR
was 6.94 kilograms of heroin.
       As to the history and characteristics of the defendant, the

                                                 5
  Case: 2:18-cr-00186-JLG Doc #: 43 Filed: 02/12/21 Page: 6 of 7 PAGEID #: 199



PSR reported that defendant had an underprivileged childhood in
Mexico.     He first came to the United States illegally in 1999 to
earn money for his family.         He was convicted in 2009 on two counts
of forcible rape.       He forcibly had intercourse with the victim on
four occasions, the first occasion being when the victim was 10
years old. The last incident occurred when the victim was 15 years
old.    Defendant was sentenced to a 3-year term of incarceration.
He was paroled in January of 2012 and was deported.                    In November of
2017,    defendant      was    convicted       in    the    Southern    District    of
California of the offense of being a removed alien found in the
United States.       He was sentenced to five years probation and was
deported in November of 2017.                  This lenient sentence was not
sufficient to deter him from illegally re-entering the United
States and engaging in new criminal conduct.                   He was arrested on
the charges in this case on July 16, 2018, less than a year later.
The probation officer placed defendant in Criminal History Category
III.
        According to the PSR, the applicable guideline range was 168
to 210 months.       At sentencing, this court noted that defendant’s
previous sentence for illegal re-entry was not sufficient to deter
him from illegally re-entering the United States.                         This court
further noted that defendant’s possession of firearms was an
aggravating circumstance which implicated the need to protect the
public from future crimes by the defendant.
        The imposed sentence of 120 months was a downward variance
which took into account the nature of defendant’s involvement in
the    offenses   and    the   fact   that      he   only    participated     in   the
conspiracy for one month.          The court also mitigated the sentence
imposed for the probation violation by providing that 9 months of

                                           6
  Case: 2:18-cr-00186-JLG Doc #: 43 Filed: 02/12/21 Page: 7 of 7 PAGEID #: 200



the 21-month sentence would run concurrently with the sentence
imposed on the drug and firearm charges.           Defendant has now served
approximately 30 months, less than one-fourth of the total 132-
month sentence.      If the court orders defendant’s release, home
confinement under the supervision of the probation office will not
be an option in light of the ICE detainer.               Defendant would be
removed to Mexico. In light of his history of repeated illegal re-
entries into the United States, there is no guarantee that he will
remain in Mexico. In addition, the BOP has classified defendant as
being at a medium recidivism risk level.               The reduced sentence
sought   by   defendant    would   not     be   sufficient   to   reflect    the
seriousness of the offense, to promote respect for the law, to
provide just punishment, to afford adequate deterrence, or to
protect the public from more crimes by the defendant.
     Even assuming arguendo         that extraordinary and compelling
reasons exist in this case, the court concludes that the §3553(a)
factors heavily weigh against defendant’s release, and that his
early release is not warranted.
IV. Conclusion
     In accordance with the foregoing, defendant’s motions for
compassionate release (Docs. 35 and 38) are denied.


Date: February 12, 2021                   s/James L. Graham
                                    James L. Graham
                                    United States District Judge




                                       7
